                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LAWRENCE GAINES                             : CIVIL ACTION
                                             :
                     v.                      : NO. 20-361
                                             :
 RICHARD MARSH, et al.                       :


                                          ORDER
       AND NOW, this 30th day of April 2021, upon considering Respondents’ Motion to

supplement the record (ECF Doc. No. 49) and Motion to alter or amend findings (ECF Doc. No.

50), Petitioner’s Responses (ECF Doc. No. 51), the District Attorney’s Affidavit (ECF Doc. No.

53), the Court Reporter’s Affidavit (ECF Doc. No. 57), Petitioner’s Response (ECF Doc. No. 55),

the Respondents’ Reply (ECF Doc. No. 58), and for reasons in the accompanying Memorandum,

it is ORDERED Respondents’ Motion to supplement (ECF Doc. No. 49) and Motion to alter or

amend (ECF Doc. No. 50) are DENIED.



                                                   __________________________
                                                   KEARNEY, J.
